UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7331



PETER O. ODIGHIZUWA,

                                            Plaintiff - Appellant,

          versus


TRACEY S. RAY, Warden; LIEUTENANT MULLINS, in
his   official   and    individual   capacity;
LIEUTENANT YOUNEE, in his official and
individual capacity; LIEUTENANT ROSE, in his
official and individual capacity; SERGEANT
DAY, in his official and individual capacity;
CAPTAIN TAYLOR, in his official and individual
capacity; DOCTOR WILLIAMS, in his individual
capacity and official capacity; LIEUTENANT
YOUNCE,

                                           Defendants - Appellees.


                            No. 06-7850



PETER O. ODIGHIZUWA,

                                            Plaintiff - Appellant,

          versus


TRACEY S. RAY, Warden; LIEUTENANT MULLINS, in
his   official   and   individual   capacity;
LIEUTENANT YOUNEE, in his official and
individual capacity; LIEUTENANT ROSE, in his
official and individual capacity; SERGEANT
DAY, in his official and individual capacity;
CAPTAIN TAYLOR, in his official and individual
capacity; LIEUTENANT YOUNCE,

                                           Defendants - Appellees,


          and


DOCTOR WILLIAMS, in his individual capacity
and official capacity,

                                                         Defendant.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00185-gec)


Submitted: February 15, 2007             Decided:   February 22, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter O. Odighizuwa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

           In    these   consolidated   appeals,   Peter     O.    Odighizuwa

appeals   the     district   court’s    orders   denying    a     preliminary

injunction and denying relief on his 42 U.S.C. § 1983 (2000)

complaint.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court. Odighizuwa v. Ray, No. 7:06-cv-00185-gec (W.D. Va.

July 13, 2006; Oct. 24, 2006).         We deny Odighizuwa’s motions for

appointment of counsel and for an injunction.            We dispense with

oral   argument    because   the   facts   and   legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                   - 3 -